Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0358686 A1, hereinafter referred to as Park) in view of ITO OSAMU (JP2004007038 A, hereinafter referred to as Ito).
	Regarding claim 1, Park discloses an electronic device comprising: 

an antenna structure disposed within the housing, the antenna structure including: a printed circuit board including a first surface and a second surface facing away from the first surface, and at least one conductive patch (110, paragraphs [0042], [0148]) interposed between the first surface and the second surface, or disposed on the first surface (see paragraph [0007], Fig. 1), and at least one wireless communication circuit configured to at least one of transmit or receive a first signal having a frequency between 3 GHz and 100 GHz (paragraph [0008]),
but does not specifically disclose the conductive patch including: first to fourth areas placed in a clockwise direction with respect to a first imaginary axis extended in a first direction on the conductive patch and a second imaginary axis intersecting the first imaginary axis and perpendicular to the first imaginary axis on the conductive patch;, the wireless communication circuit including: a first port electrically connected to a first position of the first area, and a second port electrically connected to a second position placed on an opposite side to the first position with respect to the first imaginary axis.
However, Ito discloses a feeding patch formed on a surface of a dielectric substrate and having first and second feeding terminals for radiating a first linear polarization and a second linear polarization orthogonal to the first linear polarization (see claim 1, Fig. 1), wherein the first feeding terminal and the second feeding terminal are arranged at positions symmetrical to each other with respect to an axis having smallest dielectric constant (see paragraph [0028], Figs. 1, 2).

Regarding claim 2, the modified park discloses all the features and limitations as discussed above but does not specifically discloses wherein a magnitude and a phase of the first signal fed to the conductive patch from each of the first port and the second port are identical.
However, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to feed identical magnitude and phase to the conductive patch from each of the first port and the second port of the modified Park since its positions are symmetrical to each other, and cross-polarization currents due to dielectric anisotropy are mutually canceled by cross-polarization currents due to mutual coupling, and consequently, generation of cross-polarization is suppressed.
Regarding claim 3, the modified Park discloses all the features and limitations as discussed above but does not specifically discloses wherein the first position and the second position are spaced from a central point, at which the first imaginary axis and the second imaginary axis cross each other, as much as a first distance, and wherein, when the conductive patch is connected to the wireless communication circuit with a single port, the first distance is shorter than a distance by which the single port is spaced from the central point.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the distance so the first distance is shorter than a distance by which the single port is spaced form the central point, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 
Regarding claim 4, the modified Park discloses all the features and limitations as discussed above but does not specifically discloses wherein the wireless communication circuit further includes: a third port electrically connected to a third position on the first imaginary axis.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a third port electrically connected to a third position on the first imaginary axis., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It is "merely a matter of obvious engineering choice" as set forth in the above case law.
Regarding claim 5, Ito discloses wherein a first angle that the first position and the second position form based at least on the first imaginary axis is an acute angle (see Fig. 1).
Regarding claim 7, Park discloses wherein the antenna structure further includes: a coupling part (paragraphs [0134]-[0135], Fig. 11C) connecting the first port and the second port on the conductive patch.
Regarding claim 8, Park discloses wherein the coupling part is a T-type junction combiner (paragraphs [0134]-[0135], Fig. 11C) configured to combine signals of the first port and the second port, or a transmission line where an input impedance and an output impedance are matched.
Claims 9-12, 14, and 15 are essentially the same in scope as claim 1, 2, 6, and 7 as discussed above and are rejected similarly.

Regarding claim 16, Park discloses an electronic device comprising: 

an antenna structure (110, paragraphs [0041], [0148]) disposed within the housing; a wireless communication circuit connected to the antenna structure, and configured to at least one of transmit or receive a first signal of a specified frequency; and one or more processors operatively connected to the wireless communication circuit (paragraph [0008]), wherein the antenna structure includes a first antenna element (110, paragraphs [0042], [0148]), 
but does not discloses wherein the wireless communication circuit includes a first feeding part connected to a first position, and a second feeding part connected to a second position, wherein the wireless communication circuit feeds the first feeding part and the second feeding part, wherein the first feeding part is connected with the first antenna element through a first feeding line at the first position, wherein the second feeding part is connected with the first antenna element through a second feeding line at the second position, and wherein the first position and the second position are symmetrical with respect to a first imaginary axis extended in a first direction on the first antenna element.
However, Ito discloses a feeding patch formed on a surface of a dielectric substrate and having first and second feeding terminals for radiating a first linear polarization and a second linear polarization orthogonal to the first linear polarization (see claim 1, Fig. 1), wherein the first feeding terminal and the second feeding terminal are arranged at positions symmetrical to each other with respect to an axis having smallest dielectric constant (see paragraph [0028], Figs. 1, 2).


Claims 17-20 are essentially the same in scope as claim 2 and 7 as discussed above and are rejected similarly.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ito and further in view of Son et al. (US 20080309428 A1, hereinafter referred to as Son).
Regarding claim 6, the modified Park discloses all the features and limitations as discussed above but does not specifically discloses wherein the wireless communication circuit further includes: a third port and a fourth port respectively connected with a third position and a fourth position respectively placed on opposite sides to the first position and the second position with respect to the second imaginary axis.
However, Son discloses a transmission hybrid coupler includes two ports T1 and T2 for supplying transmission signals to two feed points a and b of a transmission radiating body, and a reception hybrid coupler includes two ports R1 and R2 for receiving reception signals from two feed points c and d of a reception radiating body (see Claim 4, Figs. 4-8).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have provided the patch of Park with the teachings of Kim in order to provide a high isolation between transmission ports of a 
As for the recitation, “wherein a second signal having a phase difference of 180 degrees with the first signal is transmitted to each of the third port and the fourth port.”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the phase difference of 180 degrees with the first signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is "merely a matter of obvious engineering choice" as set forth in the above case law.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ito and further in view of Kim et al. (US 2019/0027804 A1, hereinafter referred to as Kim).
Regarding claim 13, the modified Park discloses all the features and limitations as discussed above but does not specifically discloses wherein the printed circuit board includes a layer structure in which a plurality of conductive layers and a plurality of insulating layers are stacked in turn, and wherein a plurality of via holes penetrating the layer structure are formed.
However, Kim discloses a printed circuit board that includes a layer structure in which a plurality of conductive layers (210) and a plurality of insulating layers (220) are stacked in turn, and wherein a plurality of via holes (230) penetrating the layer structure are formed.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have provided the printed circuit board of the modified Park with the printed circuit board as taught by Kim in order to reduce the size and layout space in a millimeter wave communication devices.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844